Ellerin, J.
(dissenting in part). Should defendant be permitted to evade his responsibility for $54,000 in arrears for maintenance and support payments, by being allowed, after the fact, to take refuge in a permissive arbitration clause which was available to him from the outset but recourse to which he eschewed for his own purposes?
The facts, which are set forth in greater detail in the majority opinion, are quite simple and essentially uncontradicted. In December 1983, the parties entered into an agreement (incorporated in the divorce judgment) requiring the husband to pay $9,583 monthly for maintenance and child support. The agreement also provided that in the event of a substantial adverse change in the husband’s financial circumstances the parties "shall negotiate a modification of his obligations” and on a failure to agree upon such modification either party "may submit such dispute to arbitration”.
In March 1984, after the defendant lost his job, he unilaterally reduced the amount of his maintenance and child support payments to $2,500 monthly. Counsel for the parties were attempting to negotiate an appropriate modification at this time and the defendant husband urged deferral of arbitration for reasons allegedly related to a pending controversy and litigation with his prior employer. In May 1984, after defendant had obtained new employment at an annul salary of $250,000, he increased his monthly maintenance and support payment to the sum of $3,000 per month ($36,000 per year) still less than a third of the amount he had agreed to in December. Defendant continued to defer recourse to arbitration for reasons of the still pending controversy with his prior employer which was settled in September 1984.
In October 1984, when arrears for maintenance and child support under the original agreement had reached some $54,000, plaintiff instituted the instant action. It was then, and only then, that defendant cross-moved to compel arbitration.
The majority concludes that once the errant defendant cross-moved for arbitration, the court was ousted from jurisdiction and all issues, including his prior violations of the agreement, are to be submitted to arbitration. I cannot agree that such conclusion is warranted under the terms of the agreement, and I believe that, in so holding, the majority is in *84effect rewriting the agreement and permitting defendant to evade his obligations by manipulating the arbitration procedure.
The agreement itself expressly specifies the manner in which a substantial adverse change in the husband’s financial circumstances is to be handled. It states that "the parties shall negotiate a modification of his obligations, consistent with their then financial circumstances”, and further states that "[o]n a failure of the parties to agree upon such a modification, either party may submit such dispute to arbitration”. (Emphasis added.) The agreement does not say that during negotiations or prior to arbitration the husband may, as was here done, unilaterally reduce his monthly payments. On the contrary, the language clearly indicates the only two means by which such reduction may be affected and implicit in the language of the provision is the requirement that the originally agreed upon amount be continued until a reduction be effected by either of these means. Significantly, the agreement makes negotiation by the parties a condition precedent to resort to arbitration but it nowhere makes arbitration mandatory or indicates that the question of reduction prior to arbitration be submitted to that forum.
As was stated in Bowmer v Bowmer (50 NY2d 288, 293-294), where a far broader arbitration clause was involved, "the rule is clear that unless the agreement to arbitrate expressly and unequivocally encompasses the subject matter of the particular dispute, a party cannot be compelled to forego the right to seek judicial relief and instead submit to arbitration (see Gangel v DeGroot, 41 NY2d 840, 841).” In Bowmer, it is further stated (at p 296) that notwithstanding the wide discretion that an arbitrator has once the controversy is properly before him, "the power to formulate flexible solutions cannot be used as a bootstrap for an unpredictable expansion of the parameters of arbitral authority”. By relegating the issue of arrears to the arbitrator in this case, the majority is "unpredictably” expanding the parameters of the arbitrator’s authority and submitting a dispute which the parties themselves did not agree was subject to arbitration. "The agreement to arbitrate must be express, direct, and unequivocal as to the issues of disputes to be submitted to arbitration.” (Gangel v DeGroot, supra, p 841.) Here the issue of arrears is nowhere made subject to the arbitration procedure which "may” be invoked by either party in the event they fail to agree upon the issue of reduction.
*85The majority here recognizes that the intention of the agreement "would appear to be to impose the burden of instituting arbitration upon the husband since it is he who seeks the reduction upon the alleged ground of reduced circumstances.” Yet, they are now permitting him to evade his responsibility for arrears by allowing him to take advantage of his own delay in bringing on the arbitration procedure and are, in effect, rewarding him by rewriting the parties’ agreement to extend arbitration to the issue of arrears contrary to the express language of that agreement. In my view, this does violence to the purpose and intent of the arbitration clause involved by permitting it to be inequitably and inappropriately manipulated.
Accordingly, I find that the issue of prior arrears, up to the date that arbitration was first invoked, was properly before the court and I would affirm the order entered on March 6, 1985 to the extent that it grants plaintiff a money judgment in the sum of $54,166.64. I agree with the majority that once arbitration was invoked, the issue of the reduction of defendant’s payments was properly before the arbitrator, but only prospectively from the initial date that arbitration was sought.
Sandler, J. P., and Milonas, J., concur with Fein, J.; Rosenberger and Ellerin, JJ., dissent in part in an opinion by Ellerin, J.
Order, Supreme Court, New York County, entered on March 6, 1985, reversed, on the law, the judgment in favor of the plaintiff vacated and the cross motion of the defendant to compel arbitration granted, without costs and without disbursements, and it is further ordered that the order of said court, entered on May 22, 1985 is modified, on the law, only to the extent of vacating the money judgment, denying plaintiff’s motion for a stay of arbitration and granting defendant’s cross motion to compel arbitration and, as so modified, otherwise affirmed, without costs and without disbursements.